DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over JP’280 (JP 2006-182280) in view of Yukawa et al. (US 2006/0108042).
Regarding claim 1, JP’280 teaches a pneumatic tire comprising a tread and a noise damper 10.  The noise damper is made of sponge material and comprises protrusions and recesses arranged alternately in a circumferential direction of the tire.
JP’280 does not disclose the noise damper comprises sponge members arranged in a tire circumferential direction and each sponge member is non-integral from one another and adjacent sponge members are separated from each other in the tire circumferential direction by a gap and more than one gap is disposed in the tire circumferential direction, and the gaps are each 
Regarding claim 2, JP’280 does not recite “an axial width of each sponge member is in a range of from 19% to 90% of an axial width of the belt layer”.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’280 with a noise damper comprising sponge members having an axial width as claimed since Yukawa et al. teaches a pneumatic tire comprising a noise damper wherein a width W1 of the noise damper is 5-100% and more preferably 20-70% of a tread width TW ([0110]) wherein the tread width closely approximates the width of the belt layer and one ordinary skill in the art would have found it obvious to provide a known and suitable width for a noise damper provided in an interior cavity of a tire.
Regarding claims 3 and 12, JP’280 teaches T = 24 mm ([0038]). 
Regarding claims 4 and 13-14, see FIG. 4(B) of Yukawa et al. 
Regarding claims 5 and 15-17, JP’280 teaches Hg is 0.5-0.9 times T ([0031]) and T= 24 mm ([0038]).  Table 1 lists Hg =19 mm and 12 mm. 
Regarding claims 6 and 18-20, the tire of JP’280 in view of Yukawa et al. would satisfy the claimed limitation because JP’280 arranges the protrusions and the recesses alternately in the tire circumferential direction and Yukawa et al. teaches a known alternative arrangement for a noise damper is a noise damper that is in pieces which are spaced in a tire circumferential direction.  
Regarding claims 7-8, see FIG. 3 of JP’280. 
Regarding claim 9, JP’280 does not recite “an arrangement pitch of the protrusions is greater than an axial width of the sponge member”.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’280 with an arrangement pitch of the protrusions that is greater than an axial width of the sponge member because JP’280 teaches a pitch interval P in the tire circumferential direction is 30-100 mm ([0009]) and Yukawa et al. teaches a width W1 of the noise damper is 5-100% and more preferably 20-70% of a tread width TW and discloses the width W1 is in the range of 30-250 mm and preferably 60-140 mm ([0110]). 
Regarding claim 10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’280 such that each sponge member, at least one of edges of the sponge member in the tire circumferential direction is formed as one of the recesses because JP’280 illustrates a gap which is adjacent to two recesses of the sponge member and suggests to cut/separate at the recesses of the noise damper.
Regarding claim 11, JP’280 teaches the volume v2 of the noise damper is 0.4%-20% of the total volume V1 ([0024]-[0025]).  Table 1, example 1 discloses V2/V1 = 0.098 which is 9.8%.
Regarding claim 21, JP’280 teaches a cross-sectional shape of the noise damper may be trapezoidal with a narrow inner radial side ([0023]). 
Regarding claim 22, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’280 with gaps each abutted by two recesses because JP’280 illustrates a gap which is adjacent to two recesses of the sponge member reasonably suggesting to cut/separate at a recess of the noise damper and Yukawa et al. teaches a known alternative arrangement for a noise damper provided in a tire is a noise damper divided into pieces and spaced in the circumferential direction.
Regarding claim 24, the tire of JP’280 in view of Yukawa et al. would satisfy the claimed limitation because FIG. 3 of JP’280 teaches a noise damper comprising an inner surface having a standard flat surface, protrusions, and the recesses as claimed and Yukawa et al. evidences a known alternative arrangement for noise damper includes providing a noise damper in pieces and spaced in the circumferential direction. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over JP’280 (JP 2006-182280) in view of Yukawa et al. (US 2006/0108042) and Tanno (US 2008/0099117).
Regarding claim 23, JP’280 does not recite “each of the gaps has a circumferential length greater than a circumferential length of each of the recesses”.  However, Tanno teaches a tire comprising noise absorbing members of a porous material attached to the tire inner peripheral surface.  Tanno discloses a distance D between adjacent two noise absorbing .
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection presented in this office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060.  The examiner can normally be reached on Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        04/08/2021